DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.
Claims 2, 4, 5 and 21 have been canceled. Claims 1, 3, 6-20 and 22 are pending, claims 7-20 have been withdrawn, and claims 1, 3, 6 and 22 have been considered on the merits, insofar as they read on the elected species of “the DNA of said patient is known to have at least one endometriosis associated genetic marker therein”. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “non-blood umbilical cord tissue stem cells” is not described in the specification as originally filed. The instant specification discloses that the stem cells are preferably drawn from umbilical cord tissue and/or umbilical cord blood (para 0004, 0007, 0008, for example). Thus, the limitation is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkis (US 2014/0271572 A1; 9/18/2014) in view of Ward et al (US 2008/0305967 A1; 12/11/2008), .
The instant claims recite a method comprising: identifying at least one endometriosis associated genetic marker in a patient having endometriosis or suspected of having endometriosis; and treating the patient, wherein the treating comprises directly applying non-blood umbilical cord tissue stem cells to at least one endometrial lesion of said patient.
Kerkis teaches a method of treating a patient having endometriosis (DNA of said patient is known to have at least one endometriosis associated genetic marker therein), said method comprising: administering via intrauterine transplantation a solution of (para 0059) adipose tissue derived mesenchymal stem cells to said patient (at least one endometrial lesion) (para 0030-0032). The treating method is prophylactic treating (para 0046).

Kerkis does not teach the method comprises identifying at least one endometriosis associated genetic marker known to have an association with endometriosis (claim 1).
Ward teaches methods and materials for determining whether a human subject has endometriosis or is at risk of developing endometriosis (Abstract), comprising identifying SNPs (at least one endometriosis associated genetic marker) associated with endometriosis (para 0011-0012), wherein such SNPs can have a variety of uses in the treatment of endometriosis (para 0015).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to identify at least one endometriosis associated genetic marker known to have an association with endometriosis, since Kerkis discloses a method of treating a patient having endometriosis, and Ward discloses that the identification of at least one endometriosis associated genetic marker such as SNPs have a variety of uses in the treatment of 

The limitation of “non-blood umbilical cord tissue” in claims 1 and 3 merely identifies the source of said stem cells. It has been well settled that the source of a product does not limit the product, unless the applicant provides evidence establishing an unobvious difference between the claimed product and the prior art product. (MPEP 2113) In addition, Ichim teaches cord blood stem cells and adipose tissue derived stem cells are used for treating endometriosis (para 0033, 0035). Furthermore, Forraz teaches the umbilical cord, a rich and ethical stem cell source to advance regenerative medicine (Title), where stem cells can be derived not only from umbilical cord blood but also from the umbilical cord, umbilical cord and cord blood-derived stem cells remain the world’s largest potential source (p.66 col right – para 2). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to derive stem cells from umbilical cord tissue, since Ichim discloses that cord blood stem cells is used for treating endometriosis, and Forraz discloses that umbilical cord and cord blood-derived stem cells remain the world’s largest potential source, and research on umbilical cord stem cells is extremely promising and could provide useful new tools for treatment of several diseases (p.63 col right – para 2).

Response to Arguments
Applicant argues that cited references fail to disclose “directly applying non-blood umbilical cord tissue stem cells to at least one endometrial lesion of said patient” as recited in 

Applicant argues that Ichim explicitly states that it was known at the time that stem cells from different sources are substantially different and should be expected to differ in their functional capacities.
These arguments are not found persuasive because Ichim does disclose that cord blood stem cells and adipose tissue derived stem cells are used for treating endometriosis (para 0033, 0035).

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651